                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DARRIN LaPINE,

      Petitioner,                                     Case No. 20-cv-11809
                                                      Hon. Matthew F. Leitman
v.

WILLIS CHAPMAN, et al.,

      Respondents.
_______________________________________________________________________/

                                     JUDGMENT

      The above entitled action came before the Court on a petition for a writ of habeas

corpus. In accordance with the Order entered on this date:

      IT IS ORDERED AND ADJUDGED that the petition for a writ of habeas corpus

is DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

DENIED.

                                                KINIKIA ESSIX
                                                CLERK OF COURT

                                         By:    s/Holly A. Monda
                                                Deputy Clerk

Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN                                    Flint, Michigan
United States District Judge                          May 6, 2021


                                           1
